

	

		III

		109th CONGRESS

		1st Session

		S. RES. 213

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 26, 2005

			Mr. Frist (for himself

			 and Mr. Reid) submitted the following

			 resolution; which was considered and agreed to

		

		RESOLUTION

		To authorize representation by the Senate

		  Legal Counsel in the case of Keyter v. McCain, et al.

	

	

		Whereas, in the case of Keyter v. McCain,

			 et al., Civ. No. 05–1923, pending in the United States District Court for the

			 District of Arizona, the plaintiff has named as defendants Senators John McCain

			 and Jon Kyl; and

		Whereas, pursuant to sections 703(a) and

			 704(a)(1) of the Ethics in Government Act of 1978, 2 U.S.C. §§ 288b(a) and

			 288c(a)(1), the Senate may direct its counsel to defend Members of the Senate

			 in civil actions relating to their official responsibilities: Now, therefore,

			 be it

		

	

		That the Senate Legal Counsel is authorized

			 to represent Senators John McCain and Jon Kyl in the case of Keyter v. McCain,

			 et al.

		

